Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 12, 15-16, 28-29 and 31-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. US 2018/0130423 A1 to Kim et al. (Kim) and U.S. Patent Application Publication No. US 2017/0147127 A1 to Sun.
As to claim 1, Kim discloses a gate driver comprising: 
a first shift register (15A) connected to gate lines, and configured to supply a gate signal to the gate lines in response to a first start pulse (G1Vst) (Fig. 11, Pars. 98,100); and

configured to supply the gate signal (Par. 101-102) and a sensing signal the sensing control lines in response to a second start pulse (G2Vst) (Fig. 11, Pars. 99-100, 102),


    PNG
    media_image1.png
    783
    670
    media_image1.png
    Greyscale





Kim does not expressly disclose the second start pulse is supplied at different times in sequential frames.
However, Kim teaches a position of the sensing target display line in each frame is determined randomly (Par. 106).
Sun discloses the second start pulse (STV2) is supplied at different times in sequential frames (Fig. 6, 8, Pars. 63-64, 78).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Kim with the teaching of Sun to improve component arrangement thereby provide a narrow frame display panel as suggested by Sun (Par. 7)
As to claim 15, see claim 1.
As to claim 2, Kim discloses first switches (OS1) connected between the first shift register (SC1-STG1) and the gate lines (SCAN1<1>) (Fig. 17, Par. 135; see also Figs. 3, 10-11, Pars. 94, 99-102), and between 3the first shift register (SC1-STG1) and the sensing control lines (SCAN1<1>)(Fig. 17, Par. 135; see also Figs. 3, 10-11, Pars. 94, 99-102); and 4second switches (another OS1) connected between the second shift register (SC1-STG2) and the gate lines (SCAN1<2>)(Fig. 17, Par. 135; see also Figs. 3, 10-11, Pars. 94, 99-102), and sbetween the second shift register (SC1-STG2) and the sensing control lines (SCAN1<2>)(Fig. 17, Par. 135; see also Figs. 3, 10-11, Pars. 94, 99-102).
As to claim 16, see claim 2.


As to claim 29, see claim 1. Kim further discloses the second shift register is configured to: carry the second start pulse between a plurality of stages, during the display periods (Fig. 14, Par. 102); and output the gate signal and the sensing signal through a kth gate line and a kth sensing control line via a kth stage (k is a natural number), to which the second start pulse has been carried, during the sensing periods (Fig. 14, Pars. 102, 113-115).
As to claim 12, Kim discloses the first shift register (15A) is further 2configured to supply the sensing signal to the sensing control lines in response to the first start 3pulse (G1Vst) (Fig. 11, Pars. 99-100).
As to claim 32, Kim discloses the second shift register is configured to finish carrying the second start pulse by a reset signal supplied at start times of the sensing periods (Fig. 20-22, Par. 153-154, see also Pars. 155-159).

Claim 3, 5-8, 11, 17-22, 25 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. US 2018/0130423 A1 to Kim et al. (Kim) and U.S. Patent Application Publication No. US 2017/0147127 A1 to Sun; in view of U.S. Patent Application Publication No. US 2017/0206833 A1 to Lee et al. (Lee).
As to claim 3, Kim does not expressly disclose the first switch is configured to be 2turned on during display periods, and the second switches are configured to be turned on during 3sensing periods between the display periods
 the first switch (SW5) is configured to be 2turned on during display periods (Fig. 4, Pars. 46), and the second switches are configured to be turned on during 3sensing periods between the display periods (Fig. 4, Pars. 46, 48-19). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Kim with the teaching of Lee to provide an improved display panel.
As to claim 17, see claim 3.
As to claim 5, Kim discloses the first shift register is configured to sequentially supply the gate signal to the gate lines during the display periods in response to the first start pulse (Fig. 14, Par. 102).
As to claim 18, see claim 5.
As to claim 6, Kim discloses the second shift register is configured to: carry the second start pulse between a plurality of stages, during the display periods (Fig. 14, Par. 102); and output the gate signal and the sensing signal through a kth gate line and a kth sensing control line via a kth stage (k is a natural number), to which the second start pulse has been carried, during the sensing periods (Fig. 14, Pars. 102, 113-115).
As to claim 19, see claim 6.
As to claim 7, Kim discloses the second shift register is configured to finish carrying the second start pulse by a reset signal supplied at start times of the sensing periods (Fig. 20-22, Par. 153-154, see also Pars. 155-159).
As to claim 20, see claim 7.

As to claim 8, Kim discloses the plurality of stages are configured to shift the second start pulse to output the second start pulse at a next stage in response to a second clock signal supplied from an outside (Fig. 20-21, Pars. 153-154, see also Pars. 155-159).
As to claim 22, see claim 8.
As to claim 11, Kim discloses the second shift register is configured to output the gate signal during periods corresponding to a first out enable signal (Fig. 20-21, Pars. 153-159), and output the sensing signal during periods corresponding to a second out enable signal (Fig. 20-21, Pars. 153-159).
As to claim 25, see claim 11.
As to claim 30, Kim as modified discloses the second shift register is not connected to 2the gate lines and sensing control lines during the display period (Kim’s Par. 102, Lee’s Fig. 4, Pars. 46, 48-19). It would have been obvious to one of ordinary skill in the art to have modified Kim with the teaching of Lee to provide an improved display panel.

Claim 4, 9-10, 23-24 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. US 2018/0130423 A1 to Kim et al. (Kim) and U.S. Patent Application Publication No. US 2017/0147127 A1 to Sun; in view of U.S. Patent Application Publication No. US 2017/0206833 A1 to Lee et al. (Lee); .
As to claim 4, Kim does not expressly disclose the sensing periods are a part of vertical blank periods between the display periods.
Hong discloses the sensing periods are a part of vertical blank periods between the display periods (Fig. 5, Pars. 58-59).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Kim as modified with the teaching of Hong to improve image quality as suggested by Hong (Par. 27).
As to claim 9, see claim 4.  Kim as modified discloses the supply of the second clock signal is configured to be stopped during the vertical blank periods (Kim’s Fig. 20-21, Par. 153-154, see also Pars. 155-159, Hong’s Fig. 5, Pars. 58-59).  It would have been obvious to one of ordinary skill in the art to have modified Kim as modified with the teaching of Hong to improve image quality as suggested by Hong (Par. 27).
As to claim 23, see claim 9.
As to claim 10, Kim as modified discloses the second shift register is configured to finish carrying the second start pulse during the vertical blank periods when the 3supply of the second clock signal is stopped (Kim’s Fig. 20-21, Par. 153-154, see also Pars. 155-159, Hong’s Fig. 5, Pars. 58-59).  It would have been obvious to one of ordinary skill in the art to have modified Kim as modified with the teaching of Hong to improve image quality as suggested by Hong (Par. 27).
As to claim 24, see claim 10.
As to claim 33, see claims 9 and 10.
Claim 13 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. US 2018/0130423 A1 to Kim et al. (Kim) and U.S. Patent Application Publication No. US 2017/0147127 A1 to Sun; in view of U.S. Patent Application Publication No. US 2016/0117963 A1 to Chung.
As to claim 13, Kim does not expressly disclose the first shift register comprises: a first-sub shift register configured to supply the gate signal; and a second-sub shift register configured to supply the sensing signal; and the second shift register comprises: a third-sub shift register configured to supply the gate signal; and a fourth-sub shift register configured to supply the sensing signal.
Chung discloses the first shift register (10) comprises: a first-sub shift register (100) configured to supply the gate signal (Fig. 1, Par. 31); and a second-sub shift register (300) configured to supply the sensing signal (Fig. 1, Par. 32); and the second shift register (10) (Figs. 1, 13) comprises: a third-sub shift register (100) configured to supply the gate signal (Fig. 1, Par. 31); and a fourth-sub shift register (300) configured to supply the sensing signal (Fig. 1, Par. 32).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Kim as modified with the teaching of Chung to provide an improved display device as suggested by Chung (Par. 5).
As to claim 26, see claims 12 and 13.

Claim 14 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. US 2018/0130423 A1 to Kim et al. (Kim) and .
As to claim 14, Kim as modified does not expressly disclose the second shift register is configured to supply the second start pulse multiple times within one frame.
Moon discloses the start pulse Vst is outputted two times for one frame period (Fig. 2, Par. 49).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Kim as modified with the teaching of Moon to simultaneously drive multiple gate lines as suggested by Moon (Par. 12).
As to claim 27, see claim 14.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2016/0012798 A1 to Oh et al. teaches a display with gate lines and at least one sensing unit connected to a corresponding one of the pixels through the respective sensing line.
2014/0152633 A1 to Park et al. teaches an organic light emitting display device capable of compensating for variations in the characteristics of driving transistors.
2018/0025695 A1 to Han et al. teaches the output signals of shift register one and shift register two are connected to the same gate line.
2008/0246739 A1 to Choi et al. teaches touch display with a pixel and a sensing circuit.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARURAT SUTEERAWONGSA whose telephone number is (571)270-7361.  The examiner can normally be reached on Monday thru Thursday, 8:30AM to 6:00PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lun Yi Lao can be reached on 571-272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JARURAT SUTEERAWONGSA/Examiner, Art Unit 2692                                                                                                                                                                                                        

/LUNYI LAO/Supervisory Patent Examiner, Art Unit 2692